DETAILED ACTION

Response to Arguments
Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive.
Regarding claims 1, 14-15, and 20, the applicant argued, “…Takeda describes ‘a user terminal . . . [that] changes the special subframe configuration of TDD cells based on information that is reported on the downlink,’…However, changing the special subframe configuration to extend an uplink time duration, as in Takeda, does not teach or suggest ‘an adaptive TTI configuration . . . compris[ing] at least one of a number of DL symbols, a number of UL symbols, or both based at least in part on the first TTI configuration corresponding to the adaptive TTI, wherein the adaptive TTI configuration for the adaptive TTI is associated with the first TTI configuration,’…in Takeda, the special subframe configuration that replaces the previous special subframe configuration is not associated with, dependent on, or configured based on any aspect of the previous corresponding special subframe configuration. Rather, Takeda describes the new special subframe configuration being used upon receipt of a special subframe change request and does not discuss how the contents of the new special subframe configuration are determined…” on pages 7-11.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In ¶¶49, 54-55, and 67-69 and figures 5A, 6, and 11A-11B Takeda clearly teaches receiving a second indication, wherein a TTI of the set of TTIs is an adaptive TTI, wherein the second indication indicates an adaptive TTI configuration of a set of adaptive TTI configurations for the adaptive TTI, wherein the adaptive TTI configuration comprises at least one of a number of DL symbols, a number of UL symbols, or both based at least in part on the first TTI configuration corresponding to the adaptive TTI, and wherein the adaptive TTI configuration is different from the first TTI configuration corresponding to the adaptive TTI (¶¶49, 54-55, and 67-69; figures 5A, 6, and 11A-11B: receive special subframe change request signal changing special subframe from DwPTS:GP:UpPTS=3:10:1 (SP-SF configuration 0) to DwPTS:GP:UpPTS=3:2:9 (SP-SF configuration 10) of the set of SP-SF configurations 0-10, the specific exemplary change request stating an increase in the number of UpPTS symbols (UL symbols) and a decrease in the number of GP symbols (i.e. based at least in part on SP-SF configuration 0)). Takeda additionally teaches wherein the adaptive TTI configuration for the adaptive TTI is associated with the first TTI configuration for the adaptive TTI (¶¶49, 54-55, and 67-69; figures 5A, 6, and 11A-11B: DwPTS:GP:UpPTS=3:2:9 (SP-SF configuration 10) is associated with DwPTS:GP:UpPTS=3:10:1 (SP-SF configuration 0) at least because they both share the same subframe structure DwPTS followed by GP followed by UpPTS).	The cited portions of Takeda are directed to adaptively changing a special subframe configuration to extend the length of UpPTS. For example, Takeda ¶54 recites “…the UpPTS is newly extended…” and Takeda ¶68 recites “To be more specific, control is executed so that the length of the UpPTS is extended to three symbols or more and the number of GP symbols is reduced by the number of UpPTS symbols extended”. In Takeda’s specific example, the user terminal receives a special subframe configuration change request signal requesting the user terminal to increase the number of UpPTS symbols in the adaptive subframe as compared to (i.e. based on) the previously applied special subframe configuration. Therefore, Takeda’s special subframe configuration change request requesting an increase in UpPTS length which results in the user terminal extending the number of UpPTS symbols from 1 to 9 clearly discloses the claimed “adaptive TTI configuration comprises at least one of a number of DL symbols, a number of UL symbols, or both based at least in part on the first TTI configuration corresponding to the adaptive TTI”.
The claims recite the broad language “…based at least in part on the first TTI configuration…”. Takeda’s special subframe configuration change request signal necessarily includes at least a number of UL symbols based at least in part on the first configuration. The signal instructs the UE increase from 1 uplink symbol to 9 uplink symbols, by switching from DwPTS:GP:UpPTS=3:10:1 (SP-SF configuration 0) to DwPTS:GP:UpPTS=3:2:9 (SP-SF configuration 10). Takeda might not explicitly describe the contents of the signal, but the claim language does not require such teaching. The adaptive configuration is an increase in uplink symbols based on the first configuration while maintaining the special subframe structure of DwPTS:GP:UpPTS.
The claims also recite the broad language “…associated with…”. Based on the cited portions of the applicant’s specification supporting the after final amendments (¶¶60-61 and 80-83; figures 2-3) the adaptive TTI configuration is associated with the first TTI configuration to the extent that there may be some constraints on the adaptive TTI configuration based on the first TTI configuration. Even this interpretation is more narrow than the broadest reasonable interpretation of the claimed limitation. However, Takeda teaches the switch from DwPTS:GP:UpPTS=3:10:1 (SP-SF configuration 0) to DwPTS:GP:UpPTS=3:2:9 (SP-SF configuration 10) still maintains the same special subframe structure of DwPTS followed by GP followed by UpPTS and even still maintains the same number of downlink symbols.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469